Citation Nr: 1211878	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-42 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa
INTRODUCTION

The Veteran had active military service from January 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2012 a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  Evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hearing loss and tinnitus, which he attributes to noise exposure during service while assigned in the infantry.  He stated that he was subjected to noise from grenades, anti-tank weapons, and small arms fire.  During his February 2012 Board hearing he testified he experienced tinnitus in service and attempted to be treated for hearing loss long before his 1996 audiology test.  DD 214 confirms his Military Occupation Specialty (MOS) as light weapons infantry.    
	
The Veteran was afforded a VA audiology examination in June 2008 in connection with his service connection claim for bilateral hearing loss and tinnitus.  The diagnosis was bilateral sensorineural hearing loss of normal to moderately severe degree.  The examiner opined that the Veteran's bilateral hearing loss was not caused by or a result of in-service acoustic trauma.  In support of this contention, the examiner stated that the Veteran hearing threshold at discharge indicated normal hearing bilaterally.  However, the examiner did not provide a rationale for that determination.  Moreover, the Court of Appeals for Veterans Claims has held that the absence of documented hearing loss while in service does not rule out an award of service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Although the examiner indicated that the Veteran's history of occupational noise exposure and past medical history make it less likely as not that the Veteran's tinnitus is due to an in-service acoustic trauma, the Veteran has otherwise reported first noticing tinnitus during military service and has maintained that it has been constant since that time.  See Decision Review Officer hearing transcript at p. 11.  Accordingly, another examination is warranted which considers the types of symptoms experienced by the Veteran in service and after service and whether current hearing loss and tinnitus are related to excessive noise exposure in service and his continuing complaints.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the June 2008 examination was inadequate, the Veteran should be accorded a new C&P audiology examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

In conjunction with the February 2012 Board hearing, the Veteran submitted a VA medical record dated in December 1996 during which he complained of chronic ringing in his ears.  A review of the record indicates that the earliest VA record is dated in June 1999.  Upon remand, medical record dating from January 1968 to June 1999 should be requested.  Since the claims file is being returned it should also be updated to include recent VA treatment records dating from January 4, 2010.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

1.  The RO/AMC should obtain relevant VA medical records pertaining to the Veteran dating from January 1968 to June 1999 and from January 4, 2010.  

2.  After the above development has been accomplished, the RO should then schedule the Veteran for an examination with regard to his claim for service connection for hearing loss and tinnitus.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The Veteran must be provided with an opportunity to describe problems he has had with hearing loss and tinnitus in service and since his discharge from active service.  The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that a current hearing loss disorder began in or is related to active military service.  The examiner is also specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that a current tinnitus disorder began in or is related to active military service.  A complete rationale for the examiner's opinion must be provided.  

3.  After ensuring the above development is complete, and after returning the report if it is inadequate for corrective action, the RO is to readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


